IN THE UNITED STATES ])ISTRIC'I` COURT
FOR THE NORTHERN DIS'I`RICT OF TEXAS

DALLAS DIVISION

CARLOS PICAZO, ID # 02062413, )
Petitioner, )

vs. ) No. 3:18~CV-3378-S
)
LORIE I)AVIS, I)irector, )
Texas Department of Criminal )
Justice, Correctional Institutions l)ivision, )
Respondent. )

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGIS_TRATE JUDGE

At`ter reviewing ali relevant matters of record in this case, including the Findings, Conclu-
sions, and Recornrnendation of the United States Magistrate Judge and any objections thereto, in
accordance With 28 U.S.C. § 636(b)(1), the Court is of the opinion that the F indings and Conclusions
of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the
Court. For the reasons stated in the Findings, Conclusions, and Recornrnendation of the United
States Magistrate Judge, the filing (doc. IS)' is construed as a motion under Fed. R. Civ. P. 59(e) and
DENIED.

In accordance with Fed. R. App. P. 22(b) and 28 U.S.C. § 2253(0) and after considering the
record in this case and the recommendation of the Magistrate Judge, petitioner is DENIED a
Certiticate oprpealability. The Court adopts and incorporates by reference the Magistrate ludge’s
Findings, Conclusions and Recornrnendation in support of its finding that the petitioner has failed
to show (l) that reasonable jurists Wouid find this Court’s “assessment of the constitutional claims
debatable or Wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states
a valid claim of the denial of a constitutional right” and “debatable Whether [this Court] Was correct

in its procedural ruling.” Slack v. McDam`el, 529 U.S. 473, 484 (2000).

 

If the petitioner files a notice ofappeal, he must pay the $505.()0 appellate filing fee or submit
a motion to proceed informal pauperis and a properly signed certificate of inmate trust account

SIGNED this if Qéay of April, 2019.

cé--~\

UNITEb STA'I`ES DfSTRICT JUDGE

 

 

